FILED
                            NOT FOR PUBLICATION                             JUL 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KEWAKEBT LISSANE-WORK                            No. 09-70193
MELAKU,
                                                 Agency No. A071-625-112
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 13, 2013**
                              San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and VANCE, Chief
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Sarah S. Vance, Chief District Judge for the U.S.
District Court for the Eastern District of Louisiana, sitting by designation.
      Petitioner Kewakebt Lissane-Work Melaku (“Petitioner”) petitions this court

for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to

reopen her asylum proceedings as untimely. We have jurisdiction pursuant to 8

U.S.C. § 1252 and deny her petition.

      “This court reviews BIA denials of motions to reopen for abuse of

discretion.” Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). “The BIA

abuses its discretion when it acts ‘arbitrarily, irrationally, or contrary to the law.’”

Movsisan v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (quoting Lainez-Ortiz v.

INS, 96 F.3d 393, 395 (9th Cir. 1996)).

      “Generally, a party wishing to file a motion to reopen must do so within

ninety-days.” Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (citing 8

C.F.R. § 1003.2.(c)(2)). “However, the ninety-day time limit does not apply where

the motion to reopen is ‘based on changed circumstances arising in the country of

nationality or in the country to which deportation has been ordered, if such

evidence is material and was not available and could not have been discovered or

presented at the previous hearing.’” Id. (quoting § 1003.2(c)(3)(ii)). “The BIA can

deny a motion to reopen on any one of ‘at least’ three independent grounds – ‘[1]

failure to establish a prima facie case for the relief sought, [2] failure to introduce

previously unavailable, material evidence, and [3] a determination that even if


                                            2
these requirements were satisfied, the movant would not be entitled to the

discretionary grant of relief which he sought.’” Id. (quoting INS v. Doherty, 502

U.S. 314, 323 (1992)). “The Supreme Court has instructed that ‘[t]he granting of a

motion to reopen is . . . discretionary, and the Attorney General has ‘broad

discretion’ to grant or deny such motions.’” Id. (quoting Doherty, 502 U.S. at

323)).

         Petitioner filed her motion more than ninety days following entry of the final

administrative order of removal, but she contends that changed country conditions

pertaining to Ethiopia’s treatment of political opponents, combined with changes in

her personal circumstances, nonetheless justify reopening her proceedings. We do

not agree.

         The BIA reasonably determined Petitioner’s evidence showed that the

Ethiopian government has a long history of mistreating members of the political

opposition. Since this information was considered in her original proceedings, it

does not give rise to changed circumstances justifying reopening now. Moreover,

the BIA considered and reasonably rejected Petitioner’s argument that her recent

political activities, which constitute a change in her personal circumstances as

opposed to a change in country conditions, warrant reopening. See He v. Gonzales,

501 F.3d 1128, 1132 (9th Cir. 2007). Finally, Petitioner offered no evidence that


                                            3
the Ethiopian government is even aware of her support for its political opposition.

Petitioner’s petition for review of the BIA’s denial of her motion to reopen is

DENIED.




                                          4